                                                            Case 2:19-cv-08946-DSF-JPR Document 52 Filed 02/23/21 Page 1 of 2 Page ID #:496




                                                               1 Thomas C. Hurrell, State Bar No. 119876
                                                                 E-Mail: thurrell@hurrellcantrall.com
                                                               2 Neda Mohammadzadeh, State Bar No. 313623
                                                                 E-Mail: nmzadeh@hurrellcantrall.com
                                                               3 HURRELL CANTRALL LLP
                                                                 300 South Grand Avenue, Suite 1300
                                                               4 Los Angeles, California 90071
                                                                 Telephone: (213) 426-2000
                                                               5 Facsimile: (213) 426-2020
                                                               6 Attorneys for Defendant, SERGEANT INEZ
                                                               7
                                                               8                        UNITED STATES DISTRICT COURT
HURRELL CANTRALL LLP
                       300 SOUTH GRAND AVENUE, SUITE 1300




                                                               9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                          LOS ANGELES, CALIFORNIA 90071
                             TELEPHONE (213) 426-2000




                                                              10
                                                              11 KENNETH EARL MOORE,                          CASE NO. 2:19-cv-08946-DSF(JPRx)
                                                              12               Plaintiff,                     [Assigned to Judge Dale S. Fischer,
                                                                                                              Courtroom “7D”]
                                                              13         v.
                                                                                                              NOTICE OF INTERESTED
                                                              14 CERRITOS, DEPUTY SHERIFF, LOS                PARTIES PURSUANT TO
                                                                 ANGELES COUNTY SHERIFF                       CENTRAL DISTRICT OF
                                                              15 DEPARTMENT, and INEZ,                        CALIFORNIA LOCAL RULE 7.1-1
                                                                 SERGEANT, LOS ANGELES                        ON BEHALF OF DEFENDANT
                                                              16 COUNTY SHERIFF DEPARTMENT,                   SERGEANT INDIA INEZ
                                                              17               Defendants.                    Action Filed:   10/17/19
                                                                                                              FAC Filed:      01/13/20
                                                              18                                              SAC Filed:      10/26/20
                                                                                                              TAC Filed:      02/07/21
                                                              19
                                                              20 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                              21         The undersigned, counsel of record for defendant SERGEANT INDIA INEZ
                                                              22 certifies that the following listed parties have a direct, pecuniary interest in the
                                                              23 outcome of this case.       These representations are made to enable the Court to
                                                              24 evaluate possible disqualification or recusal.
                                                              25 / / /
                                                              26 / / /
                                                              27 / / /
                                                              28 / / /
                                                            Case 2:19-cv-08946-DSF-JPR Document 52 Filed 02/23/21 Page 2 of 2 Page ID #:497




                                                               1 Parties                                        Connection and Interest
                                                               2 Sergeant India Inez                            Defendant
                                                               3
                                                               4 DATED: February 23, 2021         HURRELL CANTRALL LLP
                                                               5
                                                               6
                                                                                                  By: /s/ Neda Mohammadzadeh
                                                               7
                                                                                                      THOMAS C. HURRELL
                                                               8                                      NEDA MOHAMMADZADEH
                                                                                                      Attorneys for Defendant, SERGEANT
                                                               9
HURRELL CANTRALL LLP




                                                                                                      INEZ
                       300 SOUTH GRAND AVENUE, SUITE 1300
                          LOS ANGELES, CALIFORNIA 90071




                                                              10
                             TELEPHONE (213) 426-2000




                                                              11
                                                              12
                                                              13
                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                                                       -2-
